 1                                                           The Honorable Ricardo S. Martinez
 2

 3

 4

 5
                      IN THE UNITED STATES DISTRICT COURT FOR THE
 6
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     UNITED STATES OF AMERICA,                           ] NO. 16-225-RSM
 8
                                                         ]
 9                   Plaintiff,                          ] ORDER GRANTING
              vs.                                        ] MOTION TO FILE UNDER SEAL
10                                                       ]
11                                                       ]
     RANDY LEE HALL,                                     ]
12                                                       ]
13                   Defendant.                          ]
                                                         ]
14
              The Court having reviewed Defendant’s motion to seal, and good cause appearing, it is
15

16   hereby ordered that Defendant Randy Lee Hall’s Motion to File Under Seal (Dkt #102) is

17   GRANTED.
18
              DATED this 22nd day of October, 2019.
19

20

21

22
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                                       Edmond Law, PLLC
                                                                        2615 11th Ave. W
     PAGE 1                                                             Seattle, WA 98119
                                                                          (206) 428-7734
                                                                       (888) 842-3803 (fax)
